DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
The listing of references in the PCT international search report is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, “the list ... must be submitted on a separate paper.” Therefore, the references cited in the international search report have not been considered. Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all “statement” requirements of 37 CFR 1.97(e). See MPEP § 609.05(a).
Election/Restrictions
Claim 1 is allowable. The restriction requirement between species , as set forth in the Office action mailed on February 10, 2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the species restriction requirement of February 10, 2020 is withdrawn.  Claim 3 , directed to a non-elected species, is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 11-15, directed to remain withdrawn from consideration because they do not all  require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In the Claims:
Claim 1:  in line 8, replace "particularly so that" with "such that"
Claim 3:  in line 1, replace “Device according to claim 1, characterized in that” with “The device according to claim 1, wherein”
Claims 11-15:  cancel claims 11-15
Allowable Subject Matter
Claims 1-10 and 16-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, none of the prior art of record teaches or suggests, alone or in combination, a device for guiding carriers, each of which has an electrical charge, the device comprising: . . . a field-generating means for generating a field for guiding the carriers along the main path, such that electrical voltage or power can be tapped at the electrical connection and the carriers have a different probability density at the electrical connections; . . . wherein the guide device, the movement region and the main path extends at least substantially along a plane and are curved on the plane, in combination with the remaining limitations of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Remarks
Applicant’s amendments to the Specification, filed January 4, 2020, have been fully considered, and they are sufficient to overcome the objections to the Specification. Accordingly, these objections are withdrawn.
Applicant’s amendments to the claims, filed January 4, 2020, have been fully considered, and they are sufficient to overcome the rejections under 35 USC 112(b). Accordingly, these rejections are withdrawn.
Applicant’s amendments to the claims, and related remarks, filed January 4, 2020, have been fully considered, and jointly they are sufficient to overcome the rejections under 35 USC 102. Accordingly, these rejections are withdrawn.
Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Weidlich (U.S. Pub. No. 2020/0350492) teaches a device for guiding charge carriers.
Boone, Jr. et al. (U.S. Pub. No. 2010/0165518) teaches a device for guiding charge carriers.
Fontana, Jr., et al. (U.S. Pub. No. 2006/0289984) teaches a device for guiding charge carriers.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B GAUTHIER whose telephone number is (571)270-0373.  The examiner can normally be reached on M-F 7:30a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke, can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



STEVEN B. GAUTHIER
Examiner
Art Unit 2893



/STEVEN B GAUTHIER/Examiner, Art Unit 2893